On Petition fob, Rehearing.
Roby, J.
The instruction approved in Burkholder v. Casad (1874), 47 Ind. 418, authorized a finding of delivery from the fact that the grantor intended to and did hold a deed for the benefit of the grantees, who were his minor children. Appellant’s counsel differentiate the authority by reason of the fact that the rights of no minor child are involved in the case at bar. The basic principle of that decision, as of this one, is in the existence of a fiduciary relation between the person holding the instrument and the person beneficially entitled thereunder. Parent and child, guardian and ward, principal and agent, are equally fidu*26ciary relations, and equally require the application of the doctrine. The parent holds for his child, the guardian for his ward, the agent for his principal. When the note in suit was executed, the contract which it is now sought to enforce became complete. If its consideration was money held by the maker as agent, the principal might ignore the note and recover the fund, but suing on the note she simply enforces a contract made by the decedent and as binding upon his representatives as it was upon him.
The petition for rehearing is overruled. Oomstock, O. L, Robinson, P. J., and Black, J., concur; Wiley, J., dissents; Myers, J., not participating.